Title: To John Adams from François Adriaan Van der Kemp, 13 December 1799
From: Van der Kemp, François Adriaan
To: Adams, John



Sir!
Oldenbarneveld 13 Dec. 1799.

Since I was the last time honoured with your favour, I did not presume to interrupt Your Excellency’s occupations for a moment, more So, there I had nothing to communicate your attention. The boasted proposals of an intended refutation of your Defence—which then first will be valued according its intrinsic merit—after the high Station—which you now honour—Shall be no longer an allurement to vilify it by a thoughtless multitude—induced me to adress you once more.It may be that a performance may be executed, that you considered it worthy Some replÿ—and nevertheless incompatible with your rank to appear in person, to combat an anonymous or an obscure person—If you consider me, who Studied your work through and through adequate for Such a task, and desired to communicate your elucidations and remarks—I am happÿ of not being in the necessity to recommend you mÿ Character.
I should flatter me selves to deserve that distinction with which your Excellency so often was pleased to honour me. Will you condescend, to accept mÿ thanks with those of the best of this neighbourhood, for the grand sacrifices, which you made again to your country in Sending Ambassadors of peace to the French nation—notwithstanding the disapprobation of Some of your real admirers and the murmurs of yet a greater number pretended friends. I knowed that Adams was not be Sway’d by frowns or Smiles.
Permit me to recommend me to your kind remembrance and assure you, that I am with the highest Sentiments of profound respect / Sir! / Your Excellency’s / most obt. and obedient Servant

Fr. Adr. van derkemp